Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on 12/24/2020.
Claims 1-23 are pending.
Claims 1-5, 7-12, 15-20, and 22 have been amended.

Response to Arguments
Applicant’s arguments, with respect to the specification objections, have been fully considered but they are not persuasive. Examiner notes that the objection(s) to the specification were not addressed and therefore are maintained.

Applicant’s arguments, with respect to the claim objections, have been fully considered and are persuasive. Therefore, the objections set forth in the previous office action have been withdrawn. However, upon further consideration of the amendments, new grounds of objections are made.

Applicant’s arguments, with respect to the rejection(s) of claim(s) 1-2, 4, 6, 8-9, 12,  and 16-19 under 35 U.S.C. 112(b), have been fully considered and are persuasive. Therefore, the rejections set forth in the previous office action have been withdrawn. 

Applicant’s arguments, with respect to the rejection(s) of claim(s) 1-23 under 35 U.S.C. 101, have been considered but they are not persuasive. The applicant argues that “the pending claims cannot be practically performed in the human mind” since “[a] human is incapable of operating an artificial machine learning model as a result of processing limitations…a human is unable to process a plurality of healthcare records that are sufficient to ‘serve as training data for the artificial machine learning model’…[and] a human brain does not construct machine learning models to associated procedure codes”; and therefore overcome the 101 rejection. The examiner respectfully disagrees. The claimed “machine learning model” (analogously claimed “neural network” in claim 17) is not actually claimed to be used in the claim set, and the “training data” is not explicitly claimed to be applied to the “machine learning model”. These recitations of the “processor executing an artificial machine learning model”, “processor executing an artificial neural network”, and the “training data” are not explicitly used and do not integrate the judicial exceptions into a practical application, but generally link the use of the judicial exceptions to a particular technological environment or field of use and are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See 35 U.S.C 101 section for full, updated analysis of claim limitations necessitated by applicant amendments.

Applicant’s arguments, with respect to the rejection(s) of analogous claim(s) 1, 10, and 17 under 35 U.S.C. 103, have been considered but they are not persuasive. More specifically, the applicant argues that neither Esteban or Pham teach the amended claims 1, 10, and 17 limitations, which now analogously recite “wherein a given healthcare episode includes each healthcare record having the same patient ID within a predetermined timeframe relative to the timestamp of a given healthcare record including a primary procedure, wherein the primary procedure is why that patient sought healthcare”, since (1) Esteban “does not disclose the implementation of a primary procedure” as claimed, (2) Pham’s “procedure codes are treated as created equal”, (3) Pham’s “primary reason for admission [section 3.2.1]” is “made as a comparison and not as a specific object…[and] is connected to diagnosis and not procedures”, and (4) “[t]he references do not recognize procedures within a timeframe, but rather procedures that are ordered by timestamp.” The examiner respectfully disagrees. 
(1) Esteban, sections 3, 5E and Fig. 4 teach patient data and information embedding into tensors and vectors modeled by “MLP” maps and “Markov models”, where the data and information embedded includes “patient history up to time t” or “at time t”, such as “time from first dialysis, time from the first time the patient was seen…and primary disease”, (predetermined timeframe relative to the timestamp of a given healthcare record including a primary procedure) for a specific patient ID (same patient ID), and event issued (primary procedure). And section 1, paragraph 3 teaches “[w]e are addressing the issue from a ‘Big Data’ perspective and use a large data set collected from patients that suffered from kidney failure” and section 5E teaches “background information is composed of…time from first dialysis, time from the first time the patient was seen…and primary disease” (wherein the primary procedure is why that patient sought healthcare). See 35 U.S.C 103 section for full mapping of claim limitations necessitated by applicant amendments.

 (4) Esteban, sections 3, 5E and Fig. 4 teach patient data and information embedding into tensors and vectors modeled by “MLP” maps and “Markov models”, where the data and information embedded includes “patient history up to time t” or “at time t”, such as “time from first dialysis, time from the first time the patient was seen…and primary disease” (predetermined timeframe relative to the timestamp of a given healthcare record including a primary procedure). See 35 U.S.C 103 section for full mapping of claim limitations necessitated by applicant amendments.
Additionally, new reference Sudharsan has been added in view of amendments, where paragraphs 0028-0033 and Fig. 1 teach recording a “patient’s reason for the visit (e.g. onset of frequent migraines)” (wherein the primary procedure is why that patient sought healthcare) or “the patient may visit the provider complaining of shortness of breath” (wherein the primary procedure is why that patient sought healthcare) as data (healthcare record including primary procedure) for applying “machine learning 

Specification
The disclosure is objected to because of the following informalities:
Paragraph 0007 recites a typo of a large spacing between terms “learning” and “model.”
Appropriate correction is required.


Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites a grammatical error stating “…machine learning model to identifying…” in lines 1-2, and an optional solution to overcome this objection is to change the claim to read “…machine learning model for identifying…”
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 10, and 17 are respectively drawn to a system, method, and non-transitory computer-readable recording medium, hence each falls under one of four categories of statutory subject matter (Step 1).  Nonetheless, the claims are directed to a judicially recognized exception of an abstract idea without significantly more.  
Claims 1, 10, and 17 recite the following, or analogous, limitations “obtaining a plurality of healthcare records corresponding to a healthcare facility, the plurality of healthcare records serving as training data for the artificial machine learning model, each of the plurality of healthcare records having fields, the fields including: a procedure ID; a patient ID; biographic data; and a timestamp; generating a plurality of path records of a plurality of healthcare episodes based on the plurality of healthcare records, wherein a given healthcare episode includes each healthcare record having the same patient ID within a predetermined timeframe relative to the timestamp of a given healthcare record including a primary procedure, wherein the primary procedure is why that patient sought healthcare, a given path record illustrates a plurality of procedure IDs that the patient associated with the same patient ID received within the predetermined timeframe of the primary procedure; generating a healthcare episode model for the primary procedure based on the plurality of path records, the healthcare episode model including a plurality of paths of time ordered procedure IDs that includes the primary procedure, each of the plurality of paths indexed by the biographic data of the plurality of healthcare records; and determining a probability of occurrence of each of the plurality of paths through the healthcare episode model”.  These limitations, as claimed, under its broadest reasonable interpretation, can be evaluated in a human mind, except for the recitation of generic computer components (a memory, a controller, and a non-transitory computer-readable recording medium having a program) (Step 2A). Other than reciting “a processor executing an artificial machine learning model”, “a processor executing an artificial neural network”, and “memory” to perform the exceptions, nothing in the claims preclude the steps from practically being performed in the human mind. For example, a human expert can mentally obtain a plurality of healthcare records corresponding to a healthcare facility, the plurality of healthcare records serving as training data for the artificial machine learning model, each of the plurality of healthcare records having fields, the fields including: a procedure ID; a patient ID; biographic data; and a timestamp (e.g. by thinking of and remembering a particular recorded files from a hospital for a patient of a specific age that had surgery on a specific day. It is noted that the training data is not claimed as being applied to the machine learning model and the model is not used in the claim.), mentally generate a plurality of path records of a plurality of healthcare episodes based on the plurality of healthcare records, wherein a given healthcare episode includes each healthcare record having the same patient ID within a predetermined timeframe relative to the timestamp of a given healthcare record including a primary procedure, wherein the primary procedure is why that patient sought healthcare, a given path record illustrates a plurality of procedure IDs that the patient associated with the same patient ID received within the predetermined timeframe of the primary procedure (e.g. by thinking of previous visits the patient had before surgery, 
Claim 1 and 17 include additional elements: claim 1’s “a processor executing an artificial machine learning model” and claim 17’s “a processor executing an artificial neural network” and “memory”, the recitations of the processor elements is at a high level of generality and generally link the use of the judicial exception to a particular technological environment or field of use, seeing that the claimed processor’s “artificial matching learning model” and “neural network” are not further used in the claim, and the “training data” is not actually claimed as applied to the model/network; and further the recitation of the memory element is at a high level of generality and amount to mere data storing and data outputting, which are forms on insignificant extra-solution activities. Hence, each of the additional limitations or in combination is no more than mere instructions to apply the exceptions using generic computer components (i.e., a processor and a memory), generally link the use of the judicial exception to a see MPEP 2106.05(f)). The additional elements in the claim do not amount to significantly more than an abstract idea. Furthermore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of using a “a processor executing an artificial machine learning model”, “a processor executing an artificial neural network”, and “a memory” to perform the steps of “obtain”, “generate”, again “generate”, “determine”, and again “determining” amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component and general linking the use of the judicial exception to a particular technological environment or field of use cannot provide an inventive concept. (STEP 2B). As such, claims 1, 10, and 17 are not patent eligible.
Dependent claims 2-9, 11-16, and 18-23 are also ineligible for the same reasons given with respect to claims 1, 10, and 17.  The dependent claims describe additional mental processes:
mentally determining a particular path for a first patient receiving the primary procedure based on a first biographic data of the first patient and the healthcare episode model (claims 2 and 11) (e.g. by thinking of a specific linked connection of previous visits, possible visits, and surgery within the predetermined connected graphical layout)
mentally noting the fields of the healthcare records further comprise: a location, and the determined particular path for the first patient is further based on a first location of the first patient (claims 3 and 18) (e.g. by recalling the particular recorded files from a specific physical, hospital location for a patient of a specific age that had surgery, and the determined specific linked connection is from the same patient of a specific hospital location)
mentally determining each procedure ID includes an associated cost, and said determining the particular path further includes generating an estimated cost for the particular path based on a summation of the associated cost included with each procedure ID associated with the particular path (claims 4, 12, and 19) (e.g. by recalling how much each of the previous visits, possible visits, and surgery will cost, and adding the costs for each connection within the predetermined connected graphical layout)
mentally determining the healthcare episode model is a graph comprising: nodes each corresponding to a given procedure ID; edges connecting two nodes; and levels organized by a series of temporal periods, wherein all of the nodes are organized into the levels (claims 5, 13, and 20) (e.g. by thinking of each of the previous visits, possible visits, and surgery in a connected graphical layout, where each visit, and surgery are mentally pictured as nodes that are connected and stacked hierarchically according to the time of the visit/surgery)
mentally determining the particular path further comprises a series of edges that traverse each of the levels and including one node from each level (claims 6, 14, and 21) (e.g. by thinking of a specific linked connection of previous visits, possible visits, and surgery within the predetermined connected hierarchically stacked graphical layout)
mentally determining each of the edges further comprise a weighting based on the plurality of healthcare episodes and correspond to a frequency of a particular ordering of procedure IDs that occur in the plurality of healthcare episodes (claim 7, 15, and 22) (e.g. by recalling of specific linked connections of previous visits, possible visits, and surgery within the predetermined connected hierarchically stacked graphical layout are more likely to occur based on past experience)
mentally determining the first biographic data used in determining the particular path comprises any of: an age of the first patient; a sex of the first patient; a preexisting condition of the first patient; a weight of the first patient; a blood pressure of the first patient; or a family history of the first patient (claim 8 and 16) (e.g. by thinking of a particular recorded files from a hospital for the patient of a specific age that had surgery on a specific day)
mentally displaying an estimated cost for the particular path as varied from each of a plurality of healthcare facilities (claim 9 and 23) (e.g. by thinking of what other hospitals charge for the particular connected previous and 
Again, the dependent claims continued to cover the performance of the limitation in the mind as inherited from the independent claims (Step 2A, Prong 1). The additional dependent claim 23, restating “the memory” of claim 17 and “the processor” of claims 1 and 17 to display is again no more than a generic computer component to apply the exception (display), generally link the use of the judicial exception to a particular technological environment or field of use, and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A, Prong 2; see MPEP 2106.05(h)). The additional element in the claims do not amount to significantly more than an abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of using a “the memory” and “the processor” to perform the steps of further displaying amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. (STEP 2B). As such, dependent claims 2-9, 11-16, and 18-23 do not amount to significantly more than an abstract idea nor provide any inventive concept, therefore are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-8, 10-11, 13-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Esteban et al (“Predicting Sequences of Clinical Events by using a Personalized Temporal Latent Embedding Model”, 2015) hereinafter Esteban, in .
Regarding claim 1, Esteban teaches a method of a processor executing an artificial machine learning model to identifying component procedures in a healthcare episode via unsupervised machine learning models comprising: 
obtaining a plurality of healthcare records corresponding to a healthcare facility (section 5 teaches utilizing a “processor” with associated memory that in section 1, paragraphs 3-4, and sections 3A-3B collects (obtaining) “recorded event[s]” (plurality of healthcare records) and “background patient information” (plurality of healthcare records) for each patient from a hospital in “Berlin” (corresponding to a healthcare facility)), the plurality of healthcare records serving as training data for the artificial machine learning model (sections 3 and 5A-5B teach gathering a patient dataset and information where “60% of the patients were assigned to the training set” for optimizing (the plurality of healthcare records serving as training data) the neural network’s/Markov model’s “hyperparameters” (for the artificial machine learning model), and further embedding the collected patient data and information (the plurality of healthcare records) into tensors and vectors, taught to contain “only data about the patients in the training dataset” (serving as training data), and are modeled by Markov and MLP maps (artificial machine learning model), as taught in section 5B and well known to comprise multiple connected layers of multiple nodes), each of the plurality of healthcare records having fields, the fields including: 
a procedure ID (section 3A teaches “recorded event[s]” including “EventType (procedure ID) for the type of the event”, such as tests run and the results. Sections 3B 5A, 5E, paragraph 4, and Fig. 4 further teach the gathered event type, or “background patient information” and data to include “[m]edication prescriptions” (procedure ID) and “[o]rdered laboratory tests” (procedure ID)); 
a patient ID (section 3A teaches “recorded event[s]” including “Patient stands for the patient ID”); 
biographic data (section 3A teaches “recorded event[s]” including “EventType for the type of the event”, such as tests run and the results (biographic data). Section 5E, paragraph 4 further teaches the gathered patient background information including “age (biographic data), gender (biographic data), [and] blood type (biographic data)”.); and 
a timestamp (section 3A teaches “recorded event[s]” including “Time (timestamp) stands for the time of the event”); 
generating a plurality of path records of a plurality of healthcare episodes based on the plurality of healthcare records (section 3 teaches embedding the collected patient data and information (based on the plurality of healthcare records) into tensors and vectors modeled by Markov and MLP maps (generating a plurality of path records of a plurality of healthcare episodes), further taught in section 5B and well known to comprise multiple connected layers of multiple nodes), wherein a given healthcare episode includes each healthcare record having the same patient ID within a predetermined timeframe relative to the timestamp of a given healthcare record including a primary procedure (sections 3, 5E and Fig. 4 teach patient data t” or “at time t”, such as “time from first dialysis, time from the first time the patient was seen…and primary disease”, (predetermined timeframe relative to the timestamp of a given healthcare record including a primary procedure) for a specific patient ID (same patient ID), and event issued (primary procedure)), wherein the primary procedure is why that patient sought healthcare (section 1, paragraph 3 teaches “[w]e are addressing the issue from a ‘Big Data’ perspective and use a large data set collected from patients that suffered from kidney failure” and section 5E teaches “background information is composed of…time from first dialysis, time from the first time the patient was seen…and primary disease” (wherein the primary procedure is why that patient sought healthcare)), a given path record illustrates a plurality of procedure IDs that the patient associated with the same patient ID received within the predetermined timeframe of the primary procedure (section 3, 5E, and Fig. 4 teach patient data and information embedding into tensors and vectors modeled by “MLP” maps and “Markov models”, where the data and information embedded (given path record) includes (illustrates) “patient history up to time t” or “at time t”, such as “time from first dialysis, time from the first time the patient was seen…and primary disease” (within the predetermined timeframe of the primary procedure) and “all the observed events (plurality of procedure IDs) for patient i (the patient associated with the same patient ID received) at time t (within the predetermined timeframe of the primary procedure)”); 
generating a healthcare episode model for the primary procedure based on the plurality of path records, the healthcare episode model including a plurality of paths of time ordered procedure IDs that includes the primary procedure, each of the plurality of paths indexed by the biographic data of the plurality of healthcare records (sections 3, 5A, 5E, paragraph 4 and Fig. 4 teach patient data and information embedding into tensors and vectors modeled by “MLP” maps and “Markov models” (generating a healthcare episode model), where the collected data and information embedded (plurality of path records) in the models (paths) include “patient history up to time t” or “at time t” (plurality of paths of time) for a specific patient ID, event type issued (procedure IDs that includes the primary procedure), and “age (indexed by the biographic data), gender (indexed by the biographic data), [and] blood type (indexed by the biographic data)”. Further taught in section 5B and well known are these models comprise multiple connected layers of multiple nodes.); and 
determining a probability of occurrence of each of the plurality of paths through the healthcare episode model (sections 3F, 5C and 5E, paragraph 4 teach predicting (determining) the “occurrence rate” for each event through the generated models (each of the plurality of paths through the healthcare episode model), “thus the most common event is given the highest probability of happening, followed by the second most common event, and so on” (probability of occurrence)).
Esteban at least implies wherein the primary procedure is why that patient sought healthcare (see mapping above), generating a healthcare episode model for the primary procedure based on the plurality of path records, the healthcare episode model including a plurality of paths of time ordered procedure IDs that includes the primary procedure, each of the plurality of paths indexed by the biographic data of the plurality of healthcare records (see mapping above); and determining a probability of occurrence of each of the plurality of paths through the healthcare episode model (see mapping above), however Pham teaches wherein the primary procedure is why that patient sought healthcare…generating a healthcare episode model for the primary procedure based on the plurality of path records, the healthcare episode model including a plurality of paths of time ordered procedure IDs that includes the primary procedure, each of the plurality of paths indexed by the biographic data of the plurality of healthcare records (abstract, sections 2.2, 3, and Fig. 1 teach using an LSTM and neural network based “DeepCare” model (generated healthcare episode model) representing “care episodes as vectors and models patient health state trajectories” for predicting disease progression, “intervention recommendation (primary procedure), and…future risk prognosis” (probability of occurrence of each of the plurality of paths), based on “electronic medical records” (plurality of path records) including historical patient information such as “[d]iagnosis (indexed by the biographic data), procedures (primary procedure IDs) and medication codes (primary procedure IDs)”, and admitted/discharge times (plurality of paths of time); where interventions are taught to have a corresponding diagnosis that “is picked as the primary reason for admission” (wherein the primary procedure is why that patient sought healthcare). Further, section 4.2 teaches using a Markov model (healthcare episode model) based on historical patient information with a generated “list of possible states, the possible transitions between those states and the ; and 
determining a probability of occurrence of each of the plurality of paths through the healthcare episode model (abstract, sections 2.2, 3, and Fig. 1 teach using an LSTM and neural network based “DeepCare” model (healthcare episode model) representing “care episodes as vectors and models patient health state trajectories” for predicting disease progression, “intervention recommendation, and…future risk prognosis” (probability of occurrence of each of the plurality of paths), based on “electronic medical records” including historical patient information such as “[d]iagnosis, procedures and medication codes”. Further, section 4.2 teaches using a Markov model (healthcare episode model) based on historical patient information with a generated “list of possible states, the possible transitions between those states and the probability of those transitions” (probability of occurrence of each of the plurality of paths).).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Pham’s teachings of using patient record “care episode” modeled LSTM and neural network based “DeepCare” and Markov models into Esteban’s teaching of patient data and information embedding into tensors and vectors modeled by “MLP” maps and “Markov models” in order to more accurately determine “the probability of those transitions” for patient disease risk predictions (Pham, abstract, sections 2.2, 3, 4.2, and Fig. 1).
Further, Esteban and Pham at least imply wherein the primary procedure is why that patient sought healthcare (see mappings above), however Sudharsan wherein the primary procedure is why that patient sought healthcare (paragraphs 0028-0033 and Fig. 1 teach recording a “patient’s reason for the visit (e.g. onset of frequent migraines)” (wherein the primary procedure is why that patient sought healthcare) or “the patient may visit the provider complaining of shortness of breath” (wherein the primary procedure is why that patient sought healthcare) as data (healthcare record including primary procedure) for applying “machine learning algorithms” and generating “clinical decision models” for treatment “recommendations”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify patient data and information embedding into tensors and vectors modeled by “MLP” maps and “Markov models”, as taught by Esteban as modified by using patient record “care episode” modeled LSTM and neural network based “DeepCare” and Markov models as taught by Pham, to include recording the “patient’s reason for the visit” as data as taught by Sudharsan in order to improve machine learning model treatment recommendation accuracy from patient symptoms (Sudharsan, paragraphs 0028-0033 and Fig. 1).


Regarding claim 2, the combination of Esteban, Pham, and Sudharsan teach all the claim limitations of claim 1 above; and further teach determining a particular path for a first patient receiving the primary procedure based on a first biographic data of the first patient and the healthcare episode model (Esteban, sections 3, 5A-5B, and 5E, paragraph 4 teach navigating MLP and Markov models (based on…the healthcare episode model) built from embedded tensors and vectors of patient data and t” or “at time t” for a specific patient ID (first patient), event type issued (received primary procedure), and “age, gender, [and] blood type” (based on a first biographic data of the first patient), in order for “predicting all the events that will happen [being medications prescribed and tests ordered (particular path)] to a patient (first patient) on his or her next visit to the clinic given his past visits” organized with “most common event is given the highest probability of happening, followed by the second most common event, and so on”.).

Regarding claim 3, the combination of Esteban, Pham, and Sudharsan teach all the claim limitations of claim 2 above; and further teach the fields of the healthcare records further comprise: 
a location (Esteban, section 1, paragraphs 3-4, sections 3A-3B and Fig. 4 teach collected “recorded event[s]” (plurality of healthcare records) and “background patient information” (plurality of healthcare records) for each patient from an indicated hospital in “Berlin” (location) including the treatment location); and 
said determining a particular path for the first patient is further based on a first location of the first patient (Esteban, section 1, paragraphs 3-4, sections 3, 5A-5B, 5E, paragraph 4, and Fig. 4 teach navigating MLP and Markov models (healthcare episode model) built from embedded tensors and vectors of patient data and information, including (based on) patient history up to time t” or “at time t” for a specific patient ID (first patient), event type issued (received primary procedure), “age, gender, [and] blood type” and therapy location such as “Berlin” (based on a first location of the first patient), in order for “predicting (determining) all the events that will happen [being .

Regarding claim 5, the combination of Esteban, Pham, and Sudharsan teach all the claim limitations of claim 2 above; and further teach the healthcare episode model is a graph comprising: 
nodes each corresponding to a given procedure ID (see mapping below); 
edges connecting two nodes (see mapping below); and 
levels organized by a series of temporal periods, wherein all of the nodes are organized into the levels (Esteban, sections 3, 5A-5B, 5E, paragraph 4 and Fig. 2 teach embedding patient data and information (given procedure ID) into tensors and vectors modeled by “MLP” maps and “Markov models” (healthcare episode model is a graph) comprising multiple weighted, connected (edges connecting two nodes) layers (levels) of multiple tensor/vector nodes (nodes each corresponding to a given procedure ID and all of the nodes are organized into the levels) and shown to be organized by historical visits (levels organized by a series of temporal periods). Further it is well known these models comprise multiple connected layers of multiple nodes).
Esteban at least implies the healthcare episode model is a graph comprising: nodes each corresponding to a given procedure ID; edges connecting two nodes; and levels organized by a series of temporal periods, wherein all of the nodes are organized into the levels (see mapping above), however Pham teaches the healthcare episode model is a graph comprising: nodes each corresponding to a given procedure ID (sections 2-3 and Figs. 1-4 teach using a “graphical” LSTM and neural network based “DeepCare” model (healthcare episode model is a graph) including connected nodes based on EMR information including coded “procedures (nodes each corresponding to a given procedure ID)”); 
edges connecting two nodes (sections 2-3 and Figs. 1-4 teach using an LSTM and neural network based “DeepCare” model including connected nodes); and 
levels organized by a series of temporal periods, wherein all of the nodes are organized into the levels (abstract, sections 2-3, and Figs. 1-4 teach using a temporally organized LSTM and neural network based “DeepCare” model (generated healthcare episode model) representing “care episodes as vectors and models patient health state trajectories”, where the model’s layers are temporally organized (levels organized by a series of temporal periods), the nodes being contained within layers (all of the nodes are organized into the levels), and based on “electronic medical records” of historical patient information such as “[d]iagnosis, procedures and medication codes”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Pham’s teachings of using patient record “care episode” modeled LSTM and neural network based “DeepCare” and Markov models into Esteban’s teaching of patient data and information embedding into tensors and vectors modeled by “MLP” maps and “Markov models” in order to more accurately determine “the probability of those transitions” for patient disease risk predictions (Pham, abstract, sections 2.2, 3, 4.2, and Fig. 1).

Regarding claim 6, the combination of Esteban, Pham, and Sudharsan teach all the claim limitations of claim 5 above; and further teach the particular path further comprises a series of edges that traverse each of the levels and including one node from each level (Esteban, sections 3, 5A-5B, 5E, paragraph 4 and Fig. 2 teach embedding patient data and information into tensors and vectors modeled by “MLP” maps and “Markov models” comprising multiple weighted, connected layers (edges that traverse each of the levels) of multiple tensor/vector nodes (including one node from each level), for “predicting all the events that will happen [being medications prescribed and tests ordered (particular path)] to a patient on his or her next visit to the clinic given his past visits” organized with “most common event is given the highest probability of happening, followed by the second most common event, and so on”.).

Regarding claim 7, the combination of Esteban, Pham, and Sudharsan teach all the claim limitations of claim 5 above; and further teach each of the edges further comprise a weighting based on the plurality of healthcare episodes and correspond to a frequency of a particular ordering of procedure IDs that occur in the plurality of healthcare episodes (Esteban, sections 3, 5A-5B, 5E, paragraph 4 and Figs. 2 & 4 teach embedding patient data and information (plurality of healthcare episodes) into tensors and vectors modeled by “MLP” maps and “Markov models” (plurality of healthcare episodes) and based on the “frequency of appearance of each event” (correspond to a frequency of a particular ordering of procedure IDs), determining the multiple weighted, connected layers (each of the edges further comprise a weighting) of multiple tensor/vector nodes comprised in the models).

Regarding claim 8, the combination of Esteban, Pham, and Sudharsan teach all the claim limitations of claim 2 above; and further teach the first biographic data used in determining the particular path comprises any of: 
an age of the first patient (section 1, paragraphs 3-4, sections 3A-3B, and section 5E, paragraph 4 teach collected “recorded event[s]” and “background patient information” for each patient include “age (first biographic data includes age of the first patient)”.); 
a sex of the first patient (section 1, paragraphs 3-4, sections 3A-3B, and section 5E, paragraph 4 teach collected “recorded event[s]” and “background patient information” for each patient include “gender (first biographic data includes sex of the first patient)”.); 
a preexisting condition of the first patient; 
a weight of the first patient; 
a blood pressure of the first patient; or 
a family history of the first patient.

Regarding claim 10, Esteban teaches a method of identifying component procedures in a healthcare episode via unsupervised machine learning models comprising: 
generating a healthcare episode model from a plurality of healthcare records, the plurality of healthcare records are implemented as training data to generate the healthcare episode model, the plurality of healthcare records are sorted by procedure code and chosen based on patient and temporal proximity to a primary procedure code such that the plurality of healthcare records indicate that each patient had received a primary procedure associated with the particular procedure code, wherein the primary procedure is why that patient sought healthcare, wherein the healthcare episode model includes a plurality of nodes and edges (sections 3, 5A-5B, 5E, paragraph 4 and Fig. 4 teach gathering a patient dataset and information where “60% of the patients were assigned to the training set” for optimizing (the plurality of healthcare records serving as training data) the neural network’s/Markov model’s “hyperparameters” (for the artificial machine learning model), and further embedding specific patient data and information (chosen based on patient) into tensors and vectors modeled by “MLP” maps and “Markov models” (generating a healthcare episode model), where the collected data and information embedded (plurality of healthcare records) in the models include a specific “patient history up to time t” or “at time t”, such as “time from first dialysis, time from the first time the patient was seen…and primary disease” (temporal proximity to a particular procedure code) for a specific patient ID (chosen based on patient), event type issued (sorted by received procedure code), and “age, gender, [and] blood type”. Section 5B teaches, and as is well known, these models comprise multiple connected layers of multiple nodes. Further, section 1, paragraph 3 teaches “[w]e are addressing the issue from a ‘Big Data’ perspective and use a large data set collected from patients that suffered from kidney failure” and section 5E teaches “background information is composed of…time from first dialysis, time from the first time the patient was seen…and primary disease” (wherein the primary procedure is why that patient sought healthcare).), each node associated with one of a plurality of procedure codes, each edge associated with an ordered list of procedure codes undertaken by a given patient (sections 3, 5A-5B, 5E, paragraph 4 and Fig. 4 teach embedding patient data and information (undertaken by a given patient) into tensors and vectors modeled by “MLP” maps and “Markov models” comprising multiple weighted, connected (edges associated with an ordered list of procedure codes) layers of multiple tensor/vector nodes (nodes associated with one of a plurality of procedure codes). Further it is well known these models comprise multiple connected layers of multiple nodes.), each of the plurality of healthcare records further including biographic data for patients (section 3A teaches “recorded event[s]” including “EventType for the type of the event”, such as tests run and the results (biographic data). Section 5E, paragraph 4 further teaches the gathered patient background information including “age (biographic data), gender (biographic data), [and] blood type (biographic data)”.); 
determining a probability of occurrence of each ordered list based on the healthcare episode model (sections 3F, 5C and 5E, paragraph 4 teach predicting (determining) the “occurrence rate” for each event through the generated models (each of the ordered list based on the healthcare episode model), “thus the most common event is given the highest probability of happening, followed by the second most common event, and so on” (probability of occurrence)); and 
determining a canonical ordered list based on having a highest probability of occurrence (sections 3F, 5C and 5E, paragraph 4 teach predicting (determining) the “occurrence rate” for each event through the generated models (canonical ordered list), “thus the most common event is given the highest probability of happening, followed by .
Esteban at least implies wherein the primary procedure is why that patient sought healthcare (see mapping above), each node associated with one of a plurality of procedure codes, each edge associated with an ordered list of procedure codes undertaken by a given patient (see mapping above); and determining a probability of occurrence of each ordered list based on the healthcare episode model; and determining a canonical ordered list based on having a highest probability of occurrence (see mapping above), however Pham teaches wherein the primary procedure is why that patient sought healthcare…each node associated with one of a plurality of procedure codes, each edge associated with an ordered list of procedure codes undertaken by a given patient (abstract, sections 2-3, and Fig. 1 teach using an LSTM and neural network based “DeepCare” model (generated healthcare episode model) representing “care episodes as vectors and models patient health state trajectories” for predicting disease progression, “intervention recommendation (primary procedure), and…future risk prognosis” (probability of occurrence of each of the plurality of paths), based on “electronic medical records” (healthcare records) including historical patient information (undertaken by a given patient) such as “[d]iagnosis, procedures (node associated with one of a plurality of procedure codes) and medication codes (primary procedure IDs)”, and admitted/discharge times (plurality of paths of time); where interventions are taught to have a corresponding diagnosis that “is picked as the primary reason for admission” (wherein the primary procedure is why that patient sought healthcare). Further, section ;
and determining a probability of occurrence of each ordered list based on the healthcare episode model; and determining a canonical ordered list based on having a highest probability of occurrence (abstract, sections 2.2, 3, and Fig. 1 teach using an LSTM and neural network based “DeepCare” model (healthcare episode model) representing “care episodes as vectors and models patient health state trajectories” for predicting disease progression, “intervention recommendation, and…future risk prognosis” (probability of occurrence of occurrence of each ordered list), based on “electronic medical records” including historical patient information such as “[d]iagnosis, procedures and medication codes”. Further, section 4.2 teaches using a Markov model (healthcare episode model) based on historical patient information with a generated “list of possible states, the possible transitions between those states and the probability of those transitions” (probability of occurrence of occurrence of each ordered list/canonical ordered list based on having a highest probability of occurrence).).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Pham’s teachings of using patient record “care episode” modeled LSTM and neural network based “DeepCare” and Markov models into Esteban’s teaching of patient data and information embedding into tensors and vectors modeled by “MLP” maps and “Markov models” in order to more 
Further, Esteban and Pham at least imply wherein the primary procedure is why that patient sought healthcare (see mappings above), however Sudharsan teaches wherein the primary procedure is why that patient sought healthcare (paragraphs 0028-0033 and Fig. 1 teach recording a “patient’s reason for the visit (e.g. onset of frequent migraines)” (wherein the primary procedure is why that patient sought healthcare) or “the patient may visit the provider complaining of shortness of breath” (wherein the primary procedure is why that patient sought healthcare) as data (healthcare record including primary procedure) for applying “machine learning algorithms” and generating “clinical decision models” for treatment “recommendations”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify patient data and information embedding into tensors and vectors modeled by “MLP” maps and “Markov models”, as taught by Esteban as modified by using patient record “care episode” modeled LSTM and neural network based “DeepCare” and Markov models as taught by Pham, to include recording the “patient’s reason for the visit” as data as taught by Sudharsan in order to improve machine learning model treatment recommendation accuracy from patient symptoms (Sudharsan, paragraphs 0028-0033 and Fig. 1).

Regarding claim 11, the combination of Esteban, Pham, and Sudharsan teach all the claim limitations of claim 10 above; and further teach determining a first ordered list for a first patient receiving the primary procedure code based on a first biographical data of the first patient and the healthcare episode model (Esteban, sections 3, 5A-5B, and 5E, paragraph 4 teach navigating MLP and Markov models (based on…the healthcare episode model) built from embedded tensors and vectors of patient data and information, including patient history up to time t” or “at time t” for a specific patient ID (first patient), event type issued (received primary procedure), and “age, gender, [and] blood type” (based on a first biographic data of the first patient), in order for “predicting all the events that will happen [being medications prescribed and tests ordered (first ordered list)] to a patient (first patient) on his or her next visit to the clinic given his past visits” organized with “most common event is given the highest probability of happening, followed by the second most common event, and so on”.).

Regarding claim 13, the combination of Esteban, Pham, and Sudharsan teach all the claim limitations of claim 10 above; and further the healthcare episode model is a graph further comprising: 
levels organized by a series of temporal periods, wherein all of the nodes are organized into the levels and connected there between by the edges (Esteban, sections 3, 5A-5B, 5E, paragraph 4 and Fig. 2 teach embedding patient data and information (given procedure ID) into tensors and vectors modeled by “MLP” maps and “Markov models” (healthcare episode model is a graph) comprising multiple weighted, connected (edges connecting two nodes) layers (levels) of multiple tensor/vector nodes (nodes each corresponding to a given procedure ID and all of the nodes are organized into the levels) and shown to be organized by historical visits (levels organized by a .
Esteban at least implies the healthcare episode model is a graph further comprising: levels organized by a series of temporal periods, wherein all of the nodes are organized into the levels and connected there between by the edges (see mapping above), however Pham teaches the healthcare episode model is a graph further comprising: levels organized by a series of temporal periods, wherein all of the nodes are organized into the levels and connected there between by the edges (abstract, sections 2-3, and Figs. 1-4 teach using a temporally organized LSTM and neural network based “DeepCare” model (generated healthcare episode model) representing “care episodes as vectors and models patient health state trajectories”, where the model’s layers are temporally organized (levels organized by a series of temporal periods), the nodes being connected and contained within layers (all of the nodes are organized into the levels and connected there between by the edges), and based on “electronic medical records” of historical patient information such as “[d]iagnosis, procedures and medication codes”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Pham’s teachings of using patient record “care episode” modeled LSTM and neural network based “DeepCare” and Markov models into Esteban’s teaching of patient data and information embedding into tensors and vectors modeled by “MLP” maps and “Markov models” in order to more accurately determine “the probability of those transitions” for patient disease risk predictions (Pham, abstract, sections 2.2, 3, 4.2, and Fig. 1).

Regarding claim 14, the combination of Esteban, Pham, and Sudharsan teach all the claim limitations of claim 13 above; and further teach the canonical ordered list further comprises a series of edges that traverse each of the levels and including one node from each level (Esteban, sections 3, 5A-5B, 5E, paragraph 4 and Fig. 2 teach embedding patient data and information into tensors and vectors modeled by “MLP” maps and “Markov models” comprising multiple weighted, connected layers (edges that traverse each of the levels) of multiple tensor/vector nodes (including one node from each level), for “predicting all the events that will happen [being medications prescribed and tests ordered (canonical ordered list)] to a patient on his or her next visit to the clinic given his past visits” organized with “most common event is given the highest probability of happening, followed by the second most common event, and so on” (canonical ordered list).).

Regarding claim 15, the combination of Esteban, Pham, and Sudharsan teach all the claim limitations of claim 10 above; and further teach each of the edges further comprise a weighting based on the plurality of healthcare records and correspond to a frequency of a particular ordering of procedure codes that occur in the plurality of healthcare records (Esteban, sections 3, 5A-5B, 5E, paragraph 4 and Figs. 2 & 4 teach embedding patient data and information (plurality of healthcare records) into tensors and vectors modeled by “MLP” maps and “Markov models” (plurality of healthcare records) and based on the “frequency of appearance of each event” (correspond to a frequency of a particular ordering of procedure codes), .

Regarding claim 16, the combination of Esteban, Pham, and Sudharsan teach all the claim limitations of claim 10 above; and further teach the first biographic data used in determining the certain path comprises any of: 
an age of the first patient (section 1, paragraphs 3-4, sections 3A-3B, and section 5E, paragraph 4 teach collected “recorded event[s]” and “background patient information” for each patient include “age (first biographic data includes age of the first patient)”.); 
a sex of the first patient (section 1, paragraphs 3-4, sections 3A-3B, and section 5E, paragraph 4 teach collected “recorded event[s]” and “background patient information” for each patient include “gender (first biographic data includes sex of the first patient)”.); 
a preexisting condition of the first patient; 
a weight of the first patient; 
a blood pressure of the first patient; or 
a family history of the first patient.

Regarding claim 17, Esteban teaches a system of identifying component procedures in a healthcare episode via unsupervised machine learning models comprising: a processor executing an artificial neural network; and memory including instructions that, when executed by the processor (section 5 teaches , cause the computer system to: 
obtain a plurality of healthcare records corresponding to a healthcare facility (section 1, paragraphs 3-4, and sections 3A-3B teach collecting (obtaining) “recorded event[s]” (plurality of healthcare records) and “background patient information” (plurality of healthcare records) for each patient from a hospital in “Berlin” (corresponding to a healthcare facility)), the plurality of healthcare records serving as training data for the artificial machine learning model (sections 3 and 5A-5B teach gathering a patient dataset and information where “60% of the patients were assigned to the training set” for optimizing (the plurality of healthcare records serving as training data) the neural network’s/Markov model’s “hyperparameters” (for the artificial machine learning model), and further embedding the collected patient data and information (the plurality of healthcare records) into tensors and vectors, taught to contain “only data about the patients in the training dataset” (serving as training data), and are modeled by Markov and MLP maps (artificial machine learning model), as taught in section 5B and well known to comprise multiple connected layers of multiple nodes), each of the plurality of healthcare records having fields, the fields including: 
a procedure code (section 3A teaches “recorded event[s]” including “EventType (procedure code) for the type of the event”, such as tests run and the results. Sections 3B 5A, 5E, paragraph 4 and Fig. 4 further teach the gathered event type, or “background patient information” and data to include “[m]edication ; 
a patient ID (section 3A teaches “recorded event[s]” including “Patient stands for the patient ID”); 
biographic data (section 3A teaches “recorded event[s]” including “EventType for the type of the event”, such as tests run and the results (biographic data). Section 5E, paragraph 4 further teaches the gathered patient background information including “age (biographic data), gender (biographic data), [and] blood type (biographic data)”.); and 
a timestamp (section 3A teaches “recorded event[s]” including “Time (timestamp) stands for the time of the event”); 
generate a plurality of path records of a plurality of healthcare episodes based on the plurality of healthcare records (section 3 teaches embedding the collected patient data and information (based on the plurality of healthcare records) into tensors and vectors modeled by Markov and MLP maps (generating a plurality of path records of a plurality of healthcare episodes), further taught in section 5B and well known to comprise multiple connected layers of multiple nodes), wherein a given healthcare episode includes each healthcare record having the same patient ID within a predetermined timeframe relative to the timestamp of a given healthcare record including a primary procedure (sections 3, 5E and Fig. 4 teach patient data and information embedding into tensors and vectors modeled by “MLP” maps and “Markov models”, where the data and information embedded includes “patient history up to time t” or “at time t”, such as “time from first dialysis, time from the first time the , wherein the primary procedure is why that patient sought healthcare (section 1, paragraph 3 teaches “[w]e are addressing the issue from a ‘Big Data’ perspective and use a large data set collected from patients that suffered from kidney failure” and section 5E teaches “background information is composed of…time from first dialysis, time from the first time the patient was seen…and primary disease” (wherein the primary procedure is why that patient sought healthcare)), a given path record illustrates a plurality of procedure codes that the patient associated with the same patient ID received within the predetermined timeframe of the primary procedure (section 3, 5E, and Fig. 4 teach patient data and information embedding into tensors and vectors modeled by “MLP” maps and “Markov models”, where the data and information embedded (given path record) includes (illustrates) “patient history up to time t” or “at time t”, such as “time from first dialysis, time from the first time the patient was seen…and primary disease” (within the predetermined timeframe of the primary procedure) and “all the observed events (plurality of procedure codes) for patient i (the patient associated with the same patient ID received) at time t (within the predetermined timeframe of the primary procedure)”); 
generate a model for the primary procedure based on the plurality of path records, the model including a plurality of paths of time ordered procedure codes that includes the primary code, each of the plurality of paths indexed by the biographic data of the plurality of healthcare records (sections 3, 5A, 5E, paragraph t” or “at time t” (plurality of paths of time) for a specific patient ID, event type issued (procedure codes that includes the primary code), and “age (indexed by the biographic data), gender (indexed by the biographic data), [and] blood type (indexed by the biographic data)”. Further taught in section 5B and well known are these models comprise multiple connected layers of multiple nodes.); 
determine a probability of occurrence of each of the plurality of paths through the model (sections 3F, 5C 5E, paragraph 4, and Fig. 4 teach predicting (determining) the “occurrence rate” for each event through the generated models (each of the plurality of paths through the healthcare episode model), “thus the most common event is given the highest probability of happening, followed by the second most common event, and so on” (probability of occurrence)); and
determine a canonical path of the plurality of paths based on having a highest probability of occurrence of each of the plurality of paths through the model for a first patient (sections 3F, 5C and 5E, paragraph 4 teach predicting (determining) the “occurrence rate” for each event through the generated models (canonical ordered list), “thus the most common event is given the highest probability of happening, followed by the second most common event, and so on” (based on having a highest probability of occurrence for a specific patient ID (for a first patient)).
Esteban at least implies wherein the primary procedure is why that patient sought healthcare (see mapping above), generate a model for the primary procedure based on the plurality of path records, the model including a plurality of paths of time ordered procedure codes that includes the primary code, each of the plurality of paths indexed by the biographic data of the plurality of healthcare records (see mapping above); and determine a probability of occurrence of each of the plurality of paths through the healthcare episode model (see mapping above); and determining a canonical path of the plurality of paths based on having a highest probability of occurrence of each of the plurality of paths through the healthcare episode model (see mapping above), however Pham teaches wherein the primary procedure is why that patient sought healthcare…generating a healthcare episode model for the primary procedure based on the plurality of path records, the healthcare episode model including a plurality of paths of time ordered procedure IDs that includes the primary procedure, each of the plurality of paths indexed by the biographic data of the plurality of healthcare records (abstract, sections 2.2, 3, and Fig. 1 teach using an LSTM and neural network based “DeepCare” model (generated healthcare episode model) representing “care episodes as vectors and models patient health state trajectories” for predicting disease progression, “intervention recommendation (primary procedure), and…future risk prognosis” (probability of occurrence of each of the plurality of paths), based on “electronic medical records” (plurality of path records) including historical patient information such as “[d]iagnosis (indexed by the biographic data), procedures (primary procedure IDs) and medication codes (primary procedure IDs)”, and admitted/discharge times (plurality of paths of time); where interventions are taught to have a corresponding diagnosis that “is picked as the primary reason for admission” (wherein the primary procedure is why that ;
and determine a probability of occurrence of each of the plurality of paths through the healthcare episode model; and determining a canonical path of the plurality of paths based on having a highest probability of occurrence of each of the plurality of paths through the healthcare episode model (abstract, sections 2.2, 3, and Fig. 1 teach using an LSTM and neural network based “DeepCare” model (healthcare episode model) representing “care episodes as vectors and models patient health state trajectories” for predicting disease progression, “intervention recommendation, and…future risk prognosis” (probability of occurrence of occurrence of each ordered list), based on “electronic medical records” including historical patient information such as “[d]iagnosis, procedures and medication codes”. Further, section 4.2 teaches using a Markov model (healthcare episode model) based on historical patient information with a generated “list of possible states, the possible transitions between those states and the probability of those transitions” (probability of occurrence of occurrence of each ordered list/canonical ordered list based on having a highest probability of occurrence).).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Pham’s teachings of using patient record “care episode” modeled LSTM and neural network based “DeepCare” and Markov models into Esteban’s teaching of patient data and information embedding into 
Further, Esteban and Pham at least imply wherein the primary procedure is why that patient sought healthcare (see mappings above), however Sudharsan teaches wherein the primary procedure is why that patient sought healthcare (paragraphs 0028-0033 and Fig. 1 teach recording a “patient’s reason for the visit (e.g. onset of frequent migraines)” (wherein the primary procedure is why that patient sought healthcare) or “the patient may visit the provider complaining of shortness of breath” (wherein the primary procedure is why that patient sought healthcare) as data (healthcare record including primary procedure) for applying “machine learning algorithms” and generating “clinical decision models” for treatment “recommendations”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify patient data and information embedding into tensors and vectors modeled by “MLP” maps and “Markov models”, as taught by Esteban as modified by using patient record “care episode” modeled LSTM and neural network based “DeepCare” and Markov models as taught by Pham, to include recording the “patient’s reason for the visit” as data as taught by Sudharsan in order to improve machine learning model treatment recommendation accuracy from patient symptoms (Sudharsan, paragraphs 0028-0033 and Fig. 1).

Regarding claim 18, the combination of Esteban, Pham, and Sudharsan teach all the claim limitations of claim 17 above; and further teach the instruction to determine the canonical path for the first patient is based on a first biographic data for the first patient and the model (Esteban, section 1, paragraphs 3-4, sections 3, 5A-5B, 5E, paragraph 4, and Fig. 4 teach navigating MLP and Markov models (based on…the model) built from embedded tensors and vectors of patient data and information, including (based on) patient history up to time t” or “at time t” for a specific patient ID (first patient), event type issued (received primary procedure), “age (based on a first biographic data for the first patient), gender (based on a first biographic data for the first patient), [and] blood type (based on a first biographic data for the first patient)” and therapy location such as “Berlin”, in order for “predicting (determining) all the events that will happen [being medications prescribed and tests ordered (the canonical path)] to a patient (first patient) on his or her next visit to the clinic given his past visits” organized with “most common event is given the highest probability of happening, followed by the second most common event, and so on”.).

Regarding claim 20, the combination of Esteban, Pham, and Sudharsan teach all the claim limitations of claim 17 above; and further teach the model is a graph comprising: 
nodes each corresponding to a given procedure code (see mapping below); 
edges connecting two nodes (see mapping below); and 
levels organized by a series of temporal periods, wherein all of the nodes are organized into the levels (Esteban, sections 3, 5A-5B, 5E, paragraph 4 and Fig. 2 teach embedding patient data and information (given procedure ID) into tensors and vectors modeled by “MLP” maps and “Markov models” (healthcare episode model is a .
Esteban at least implies the healthcare episode model is a graph comprising: nodes each corresponding to a given procedure code; edges connecting two nodes; and levels organized by a series of temporal periods, wherein all of the nodes are organized into the levels (see mapping above), however Pham teaches the healthcare episode model is a graph comprising: nodes each corresponding to a given procedure code (sections 2-3 and Figs. 1-4 teach using a “graphical” LSTM and neural network based “DeepCare” model (healthcare episode model is a graph) including connected nodes based on EMR information including coded “procedures (nodes each corresponding to a given procedure ID)”); 
edges connecting two nodes (sections 2-3 and Figs. 1-4 teach using an LSTM and neural network based “DeepCare” model including connected nodes); and 
levels organized by a series of temporal periods, wherein all of the nodes are organized into the levels (abstract, sections 2-3, and Figs. 1-4 teach using a temporally organized LSTM and neural network based “DeepCare” model (generated healthcare episode model) representing “care episodes as vectors and models patient health state trajectories”, where the model’s layers are temporally organized (levels organized by a series of temporal periods), the nodes being contained within layers (all .
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Pham’s teachings of using patient record “care episode” modeled LSTM and neural network based “DeepCare” and Markov models into Esteban’s teaching of patient data and information embedding into tensors and vectors modeled by “MLP” maps and “Markov models” in order to more accurately determine “the probability of those transitions” for patient disease risk predictions (Pham, abstract, sections 2.2, 3, 4.2, and Fig. 1).

Regarding claim 21, the combination of Esteban, Pham, and Sudharsan teach all the claim limitations of claim 20 above; and further teach the canonical path further comprises a series of edges that traverse each of the levels and including one node from each level (Esteban, sections 3, 5A-5B, 5E, paragraph 4 and Fig. 2 teach embedding patient data and information into tensors and vectors modeled by “MLP” maps and “Markov models” comprising multiple weighted, connected layers (edges that traverse each of the levels) of multiple tensor/vector nodes (including one node from each level), for “predicting all the events that will happen [being medications prescribed and tests ordered (canonical path)] to a patient on his or her next visit to the clinic given his past visits” organized with “most common event is given the highest probability of happening, followed by the second most common event, and so on” (canonical path).).

Regarding claim 22, the combination of Esteban, Pham, and Sudharsan teach all the claim limitations of claim 20 above; and further teach each of the edges further comprise a weighting based on the plurality of healthcare episodes and correspond to a frequency of a particular ordering of procedure IDs that occur in the plurality of healthcare episodes (Esteban, sections 3, 5A-5B, 5E, paragraph 4 and Figs. 2 & 4 teach embedding patient data and information (plurality of healthcare episodes) into tensors and vectors modeled by “MLP” maps and “Markov models” (plurality of healthcare episodes) and based on the “frequency of appearance of each event” (correspond to a frequency of a particular ordering of procedure IDs), determining the multiple weighted, connected layers (each of the edges further comprise a weighting) of multiple tensor/vector nodes comprised in the models).

Claims 4, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Esteban et al (“Predicting Sequences of Clinical Events by using a Personalized Temporal Latent Embedding Model”, 2015) hereinafter Esteban, in view of Pham et al (“Predicting healthcare trajectories from medical records: A deep learning approach”, 2015) hereinafter Pham, in view of Sudharsan et al (US Pub 20150006192) hereinafter Sudharsan, and further in view of Wan et al (“Acute Appendicitis in Young Children: Cost-effectiveness of US versus CT in Diagnosis-A Markov Decision Analytic Model”, 2009) hereinafter Wan.
Regarding claim 4, the combination of Esteban, Pham, and Sudharsan teach all the claim limitations of claim 2 above. However the combination does not explicitly teach each procedure ID includes an associated cost, and the method further comprises: determining the particular path further includes generating an estimated cost for the particular path based on a summation of the associated cost included with each procedure ID associated with the particular path.
Wan teaches each procedure ID includes an associated cost, and the method further comprises:
determining the particular path further includes generating an estimated cost for the particular path based on a summation of the associated cost included with each procedure ID associated with the particular path (page 378, Materials and Methods section, pages 382-383, Results section, paragraphs 1, 5, and Table 3, and page 384, Discussion section, paragraph 1 teach using a Markov model for determining the best total cost of the best medical imagining strategy (particular path further includes generating an estimated cost for the canonical path based on a summation of the associated cost included with each procedure ID associated with the particular path) for a patient based on previous data including different medical imagining strategies of “ultrasonography (US), computed tomography (CT), and US followed by CT if the initial US study was negative” each having an associated monetary cost (each procedure ID includes an associated cost)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify patient data and information embedding into tensors and vectors modeled by “MLP” maps and “Markov models”, as taught by Esteban as modified by using patient record “care episode” modeled LSTM and neural network based “DeepCare” and Markov models as taught by Pham, as modified by recording the “patient’s reason for the visit” as data as taught by Sudharsan, to include 

Regarding claim 12, the combination of Esteban, Pham, and Sudharsan teach all the claim limitations of claim 11 above. However the combination does not explicitly teach each of the procedure codes of the plurality of procedure codes includes an associated cost, and said determining the first ordered list further includes generating an estimated cost for the first ordered list based on a summation of the associated cost included with each procedure code associated with the first ordered list.
Wan teaches each of the procedure codes of the plurality of procedure codes includes an associated cost, and said determining the first ordered list further includes generating an estimated cost for the first ordered list based on a summation of the associated cost included with each procedure code associated with the first ordered list (page 378, Materials and Methods section, pages 382-383, Results section, paragraphs 1, 5, and Table 3, and page 384, Discussion section, paragraph 1 teach using a Markov model for determining the best total cost of the best medical imagining strategy (first ordered list further includes generating an estimated cost for the first ordered list based on a summation of the associated cost included with each procedure code associated with the first ordered list) for a patient based on previous data including different medical imagining strategies of “ultrasonography (US), .
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify patient data and information embedding into tensors and vectors modeled by “MLP” maps and “Markov models”, as taught by Esteban as modified by using patient record “care episode” modeled LSTM and neural network based “DeepCare” and Markov models as taught by Pham, as modified by recording the “patient’s reason for the visit” as data as taught by Sudharsan, to include total medical imagining cost from strategies with associated costs using a Markov model as taught by Wan in order to determine which strategy would be the most cost-effective to the patient (Wan, page 378, Materials and Methods section, pages 382-383, Results section, paragraphs 1, 5, and Table 3, and page 384, Discussion section, paragraph 1).

Regarding claim 19, the combination of Esteban, Pham, and Sudharsan teach all the claim limitations of claim 17 above. However the combination does not explicitly teach each procedure code includes an associated cost, and the instruction to determine the canonical path further includes generating an estimated cost for the canonical path based on a summation of the associated cost included with each procedure code associated with the primary procedure code.
Wan teaches each procedure code includes an associated cost, and the instruction to determine the canonical path further includes generating an estimated cost for the canonical path based on a summation of the associated cost included with each procedure code associated with the primary procedure code (page 378, Materials and Methods section, pages 382-383, Results section, paragraphs 1, 5, and Table 3, and page 384, Discussion section, paragraph 1 teach using a Markov model for determining the best total cost of the best medical imagining strategy (canonical path further include generating an estimated cost for the canonical path based on a summation of the associated cost included with each procedure code associated with the primary procedure code) for a patient based on previous data including different medical imagining strategies of “ultrasonography (US), computed tomography (CT), and US followed by CT if the initial US study was negative” each having an associated monetary cost (each procedure code includes an associated cost)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify patient data and information embedding into tensors and vectors modeled by “MLP” maps and “Markov models”, as taught by Esteban as modified by using patient record “care episode” modeled LSTM and neural network based “DeepCare” and Markov models as taught by Pham, as modified by recording the “patient’s reason for the visit” as data as taught by Sudharsan, to include total medical imagining cost from strategies with associated costs using a Markov model as taught by Wan in order to determine which strategy would be the most cost-effective to the patient (Wan, page 378, Materials and Methods section, pages 382-383, Results section, paragraphs 1, 5, and Table 3, and page 384, Discussion section, paragraph 1).

Claims 9 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Esteban et al (“Predicting Sequences of Clinical Events by using a Personalized Temporal Latent Embedding Model”, 2015) hereinafter Esteban, in view of Pham et al (“Predicting healthcare trajectories from medical records: A deep learning approach”, 2015) hereinafter Pham, in view of Sudharsan et al (US Pub 20150006192) hereinafter Sudharsan, in view of Wan et al (“Acute Appendicitis in Young Children: Cost-effectiveness of US versus CT in Diagnosis-A Markov Decision Analytic Model”, 2009) hereinafter Wan, and further in view of Moschetti et al (“Can Robot-Assisted Unicompartmental Knee Arthroplasty Be Cost-Effective? A Markov Decision Analysis”, 2016) hereinafter Moschetti.
Regarding claim 9, the combination of Esteban, Pham, Sudharsan, and Wan teach all the claim limitations of claim 4 above. However the combination does not explicitly teach displaying an estimated cost for the particular path as varied from each of the plurality of healthcare facilities.
Moschetti teaches displaying an estimated cost for the particular path as varied from each of a plurality of healthcare facilities (Methods: Model Structure and Case Volume-Analyses sections, and Results-Discussion sections teach using a Markov model for predicting and presenting costs of robotic assist and non-robotic assist costs for the same medical procedure (displaying an estimated cost for the particular path) on a patient at different hospitals (varied from each of a plurality of healthcare facilities)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify patient data and information embedding 

Regarding claim 23, the combination of Esteban, Pham, Sudharsan, and Wan teach all the claim limitations of claim 19 above. However the combination does not explicitly teach display an estimated cost for the canonical path as varied from each of the plurality of healthcare facilities.
Moschetti teaches display an estimated cost for the canonical path as varied from each of the plurality of healthcare facilities (Methods: Model Structure and Case Volume-Analyses sections, and Results-Discussion sections teach using a Markov model for predicting and presenting costs of robotic assist and non-robotic assist costs for the same medical procedure (display an estimated cost for the canonical path) on a patient at different hospitals (varied from each of the plurality of healthcare facilities)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify patient data and information embedding .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.M./Examiner, Art Unit 2123